Exhibit 99 INVESTOR CONTACT: MEDIA CONTACT: Tom Paulson Kathryn Lovik Vice President and Chief Financial Officer Director, Communications 763-540-1204 763-540-1212 Tennant Announces Fourth Quarter and Full Year Results Bottom line results better than anticipated on fourth quarter net sales of $153 million; Strategic priorities unchanged; Company provides 2009 outlook MINNEAPOLIS, Minn., February 24, 2009—Tennant Company (NYSE:TNC) today reported a net loss of$16.9 million, or a $0.92 loss per diluted share, on net sales of $153.3 million for the fourth quarter ended December 31, 2008. Fourth quarter net earnings were reduced by $19.8 million pretax, or $0.88 per diluted share, for the previously disclosed fourth quarter restructuring activities. Tennant reported net earnings in the comparable 2007 quarter of $12.6 million, or $0.66 per diluted share, on record net sales of $182.6 million. In its December 17, 2008 restructuring release, Tennant said it expected fourth quarter 2008 net sales of $140 million to $155 million and anticipated a loss per diluted share of $0.98 to $1.08. Of the $19.8 million pretax charge for restructuring activities recorded in the 2008 fourth quarter, $14.6 million was related to a workforce reduction which is estimated to achieve annualized savings of at least $15 million in 2009 and $20 million in 2010. The company also recorded a $5.2 million charge for other unusual items, including $3.4 million for increased accounts receivable reserves due to the global credit crisis and a $1.8 million write-off related to technology investments that are being replaced by new solutions. “We took swift and appropriate actions in the fourth quarter to lower our cost structure and preserve cash in order to align our business with current economic conditions,” saidChris Killingstad, Tennant Company’s president and chief executive officer. “Although the global recession hurt our sales volume and profitability in 2008, we completed three strategic acquisitions that increased net sales and expanded our markets, and we introduced several key new products.
